DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Response to Amendment
2.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 04/19/2022.

Response to Arguments
I. Status of the Claims
3.	Claims 1, 7, 8 and 14 are still pending. 
4. 	Claims 2-6 and 9-13 were cancelled.
5. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 09/22/2021 have been accepted.

II. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1, 7, 8 and 14 are allowed.

9.	The following is an examiner's statement of reasons for allowance:

10.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See the arguments by the Applicant(s) filed on 04/19/2022 and the application prosecution for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Albert (Pub. No.: US 2017/0080804) teaches “A system and method for assisting the start of an electrically powered vehicle comprising a battery and processing means configured to: a) receive a sequence of voltage measurements by a sensor connected between the high voltage terminals of the battery and a chassis, b) compare the sequence of voltage measurements received from the sensor with previously established voltage patterns, wherein each voltage pattern is formed by a sequence of voltage values, and wherein each voltage pattern is associated to an insulation resistance value, c) select the voltage pattern whose voltage values are closest to the voltage values of the sequence of voltage measurements received from the sensor, d) establish the insulation resistance value of the battery from selected voltage pattern, and e) enable starting of the vehicle if the insulation resistance value obtained exceeds a predetermined insulation resistance threshold value that ensures the insulation of the battery” (Abstract).
b)	DEUMAL HERRAIZ (Pub. No.: US 2016/0252555) teaches “an apparatus for diagnosing electronics in an insulation resistance monitoring system is provided. The apparatus includes a controller for being electrically coupled to a plurality of electronics including a plurality of switches that are electrically coupled to a positive branch and to a negative branch in a high voltage network and a low voltage network. The plurality of electronics is configured to perform insulation resistance monitoring in a vehicle. The controller is further configured to at least one of activate and deactivate any number of the plurality of switches to determine an overall voltage of the positive branch and the negative branch” (Abstract).
c)	Herraiz (Pub. No.: US 2013/0106437) teaches “A monitor for monitoring isolation resistance, impedance, or other isolation reflective conditions between vehicle systems as contemplated. The monitor may be useful in assessing insulation resistance between a high-voltage power net and a low-voltage power net. The monitor may be configured to assess a sufficiency of the insulation resistance based on a frequency response of the high-voltage power net” (Abstract).
d)	Morita (Pub. No.: US 2007/0008666) teaches “A ground fault detector and detection method for a vehicle that can determine the cause of the occurrence of a ground fault after detecting the presence of the ground fault. The output terminal of a high-voltage battery is connected to one side of a coupling capacitor. In operation, a pulse signal is applied to a measurement point on the other side of the coupling capacitor, and the voltage generated at that point is detected. Whether the high-voltage battery or the electrical equipment units are grounded is determined. To determine the cause of the ground fault, the oscillation frequency of the square-wave pulse signal is changed and applied to the measurement point” (Abstract).
e)	Beutelschiess (Pub. No.: US 2003/0214306) teaches “Insulation monitoring of an electrical network such as a DC network which is electrically insulated with respect to the ground of a device, includes at least two insulation monitoring devices that monitor different network sections, which can be isolated by one or more switches. Noncontacting switches are used to alternatingly connect and isolate respective measuring resistors of the monitoring devices to, and from, ground, as a result of which the insulation monitoring devices can not negatively affect each other's measurements” (Abstract).



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867